HOLLY, District Judge.'
Plaintiff’s action is for recovery for damages for injuries sustained, while engaged in rendering service to the defendant, allegedly through defendant’s negligence. The question presented is whether under the stipulation of facts, plaintiff was a member of the crew or whether his remedy is under the Longshoremen’s and Harbor Workers’ Compensation Act, 33 U.S.C.A. § 901 et seq.
I am of the opinion that he was a member of the crew. In the cases cited by-defendant the plaintiff had no part in the navigation of the scows on which they were working. Here plaintiff’s duties required to assist actively in the navigation-
The motion to dismiss will be denied.